Citation Nr: 1004320	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  02-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a liver disorder, to 
include as secondary to the service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The Veteran served on active duty from March 1974 to April 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In October 2005, the Board remanded to the RO (through the 
Appeals Management Center (AMC) in Washington, D.C.) the 
issue of whether new and material evidence had been received 
sufficient to reopen a previously denied claim for service 
connection for a liver disorder.  The purpose of the remand 
was to obtain records of pertinent VA medical treatment that 
the Veteran had cited.  

Such medical records provided-for the first time-evidence of 
a diagnosis of a liver disorder characterized as 
hepatitis C.  On the basis of such evidence, the Board, in 
September 2007, determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a liver disorder had, in fact, been received.  
Thus, to this extent the Board granted the Veteran's claim.  
In addition, the Board remanded the de novo issue of 
entitlement to service connection for a liver disorder to 
the RO, through the AMC, for further evidentiary 
development.  

Unfortunately, and for the reasons set forth below, the 
Veteran's claim for service connection for a liver disorder 
is once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

In the September 2007 remand, the Board asked that the 
Veteran be accorded a pertinent VA examination to determine 
the etiology of any chronic hepatitis C diagnosed on 
evaluation.  Further review of the claims folder indicates 
that, in January 2008, the Veteran underwent an infectious 
disease consultation.  In May 2009, he underwent a liver 
examination, at which time the examiner provided the 
requested opinions concerning the diagnosed hepatitis C.  
Clearly, to this extent, the AMC complied with the Board's 
September 2007 remand instructions.  

Also in the September 2007 remand, the Board noted that, 
while the Veteran had been provided notification of the 
information and evidence necessary to substantiate the 
direct service connection aspect of his claim, he had not 
been notified of the information and evidence needed to 
support the secondary service connection aspect of his 
appeal.  Thus, the Board asked that a corrective Veterans 
Claims Assistance Act of 2000 (VCAA) notification letter be 
issued to the Veteran.  

In November 2007, VCAA notice purportedly satisfying the 
Board's remand instructions were issued to the Veteran.  
Significantly, however, while the document included a 
discussion of the information and evidence necessary to 
substantiate the direct service connection aspect of the 
Veteran's liver claim, the letter did not provide notice of 
the information and evidence needed to support the secondary 
service connection aspect of this issue.  A remand of this 
appeal is, therefore, necessary to accord the AMC an 
opportunity to provide corrective VCAA notice to the 
Veteran.  

Moreover, in statements dated in March 2009 and May 2009, 
the Veteran noted that he had applied for Social Security 
Administration (SSA) disability benefits and that his claim 
had been approved.  [In addition, he stated that he had 
received his last SSA disability check in November 2005.]  
Significantly, however, a copy of a decision awarding SSA 
disability benefits to the Veteran and the medical records 
used in support of any such determination are not contained 
in his claims folder.  Further, no attempt appears to have 
been made to try to obtain those documents.  

On remand, therefore, the AMC should have opportunity to 
procure, and to associate with the claims folder, copies of 
any decision awarding SSA disability benefits to the 
Veteran-as well as the medical records used in support of 
any such determination.  If the records cannot be obtained, 
such should be indicated in the claims file, and the Veteran 
should be notified accordingly.  See 38 C.F.R. § 3.159(c)(2) 
(2009).  

Accordingly, further appellate consideration will be 
deferred and this case is REMANDED for the following 
actions:  

1.  Issue to the Veteran a corrective 
VCAA notice letter with regard to issue 
of entitlement to service connection on 
a secondary basis for a liver disorder 
as due to service-connected 
hemorrhoids.  The notice letter should 
fully comply with, and satisfy, the 
provisions of the VCAA.   

2.  Obtain and associate with the 
claims folder a copy of any decision 
awarding SSA disability benefits to the 
Veteran as well as the medical records 
used in support of any such a grant.  
If any such documents are not 
available, that fact should be 
annotated in the claims folder and the 
Veteran notified of such.  

3.  Following completion of the above, 
adjudicate the issue of entitlement to 
service connection for a liver 
disorder, to include as secondary to 
the service-connected hemorrhoids.  If 
the decision remains adverse, the 
Veteran should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


